894 So. 2d 338 (2005)
In re Keith D. JONES.
No. 2004-B-3044.
Supreme Court of Louisiana.
February 18, 2005.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent violated Rule 5.1(c) of the Rules of Professional Conduct by failing to ensure that his law partner complied with his professional obligations under Rule 1.8(a). Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Keith D. Jones, Louisiana Bar Roll number 7494, be suspended from the practice of law in Louisiana for a period of ninety days. It is further ordered that this suspension shall be fully deferred, subject to respondent's successful completion of a two-year period of probation governed by the conditions set forth in the petition for consent discipline. Any failure by respondent to comply with these conditions or additional misconduct by respondent during the probationary period may be grounds for making the deferred suspension executory or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
JOHNSON, J., would reject the consent discipline as too lenient.